People v Cameron (2014 NY Slip Op 07934)





People v Cameron


2014 NY Slip Op 07934


Decided on November 18, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 18, 2014

Tom, J.P., Renwick, Andrias, DeGrasse, Kapnick, JJ.


13487 5276/11

[*1] The People of the State of New York, Respondent,
vJhameer Cameron, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jan Hoth of counsel), and DLA Piper LLP, New York (Marc A. Silverman of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jared Wolkowitz of counsel), for respondent.

Judgment, Supreme Court, New York County (Charles H. Solomon, J. at suppression hearing; Michael J. Obus, J. at plea and sentencing), rendered September 13, 2012, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of two to four years, unanimously affirmed. The matter is remitted to Supreme Court for further proceedings pursuant to CPL 460.50(5).
The court properly denied defendant's motion to suppress a gravity knife recovered from his pocket. The court's factual findings are supported by a fair interpretation of the arresting officer's testimony. The officer, who had extensive training and experience in weapons detection and identification, had reasonable suspicion that defendant had an illegal type of knife. The officer saw a metallic clip attached to a knife on defendant's pocket, which he believed to be a gravity knife or switchblade, based on specific and articulable facts about the way the top of the knife looked and the way defendant was wearing it (compare People v Brannon, 16 NY3d 596 [2011], with People v Vargas, 89 AD3d 582 [1st Dept 2011]). After removing and testing the knife, and determining that it was, in fact, a gravity knife, the officer had probable cause to arrest defendant.
In light of the foregoing, we do not reach the People's other proposed ground for upholding the seizure.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 18, 2014
CLERK